Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 12, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  145052(97)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices


  MILLER-DAVIS COMPANY,
           Plaintiff-Appellant,
                                                                    SC: 145052
  v                                                                 COA: 284037
                                                                    Kalamazoo CC: 05-000199-CK
  AHRENS CONSTRUCTION, INC.,
           Defendant-Appellee,

  and

  MERCHANTS BONDING COMPANY,
             Defendant.
  ______________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant for leave to file a
  supplemental brief after oral argument and an executed copy of plaintiff’s Trial Exhibit 4
  is GRANTED. The brief and exhibit submitted on November 8, 2013, are accepted for
  filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 12, 2013
                                                                               Clerk